Citation Nr: 1526863	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-14 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves Disease).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.D.G.



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2007 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.  

In June 2011, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.  After the hearing, the record was held open for an additional 60 days in order for the appellant to submit additional evidence in support of his claim which he submitted in May 2015.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

At the April 2015 hearing, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for eye disability due to sinus surgery was raised by the Veteran, but has not been adjudicated by the AOJ  See, Trans. At 7.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  338 C.F.R. § 19.9(b) (2014).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  At an April 2015 Video Conference hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism. 

2.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at a Video Conference hearing before the undersigned Veterans Law Judge in April 2015, the Veteran, through his representative, withdrew the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism.  Tr. at 22.  Hence, there remain no allegations of errors of fact or law for the Board to address. 

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2014).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, as a result of in-service stressors.  Specifically, he claims that during service in September 1986, he watched a guy parachute out of an airplane and fall straight to the ground at Fort Bragg as a result of his parachute failing to deploy.  He stated that he never saw the serviceman get up again and did not know which unit or company he was in.  As a result of that incident, he stated that he terminated his jump status in March 1987 and was reassigned to another airborne unit, but was belittled and ridiculed by higher ranking individuals for his decision. See, July 2011 statement.

The second stressor occurred in July 1987 when a C-130 crashed and blew up in the woods.  He testified that he was aware that six or seven people were killed.

The third stressor occurred in November 1984 when the Veteran claims he "was assaulted while crossing the brigade parade filed after returning from after graduation gathering." See, January 2015 statement.

The Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  Indeed, the Veteran's service treatment and personnel records are negative for any indication that the Veteran participated in combat.  The Veteran does not dispute this fact.  The liberalizing criteria relating to the "fear of hostile military or terrorist activity" that do not require a verified stressor, therefore, do not apply.  38 U.S.C.A. § 3.304(f)(3).  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.

In this regard, the Veteran's claimed in-service stressor involving the failed parachute jump has not been verified.  In January 2013, the RO issued memorandums in which it determined that there was insufficient information to warrant an attempt at stressor verification with the U.S. Army and Joint Services Records Research Center (JSRRC).  Likewise, with regard to the claimed in-service assault, the Veteran has also provided insufficient details to verify this event.

With regard to the Veteran's recently claimed stressor involving the crash of the C-130 aircraft crash, in April 2015 the Veteran submitted internet articles which state that in July 1987, a USAF C-130E aircraft crashed during an open house at Fort Bragg killing three on board, one soldier on the ground and injuring two crewmembers.

With regard to the claimed in-service assault and death of the soldier whose parachute failed during a jump, the Veteran has provided insufficient details to verify either of these two events occurred.  The Veteran's own statements to the Board indicate that these stressors cannot be verified. 

Nonetheless, the Veteran's service treatment records are void of findings, complaints, symptoms, or diagnoses of any psychiatric disabilities.  The service personnel records are negative for any references to the Veteran observing or experiencing any of the above-described events, providing some evidence against this claim.

Post-service, VA treatment records include a June 2004 social worker's crisis note which states that the Veteran was anxious and depressed over the past month after involvement in a motor vehicle accident in May 2004.  He was the driver of a truck pulling two boys on skateboards, one of which was his girlfriend's son.  The youngest child fell under the truck and was killed.  As a result, he and his girlfriend broke up and he moved out of his home.  The assessment was rule/out (r/o) PTSD and depressive disorder, NOS (not otherwise specified).

A July 2004 social work note states that the Veteran continued to "ruminate" about the accident and continued to have problems with his former girlfriend.  The social worker's assessment was r/o PTSD and depressive disorder, NOS.

An August 2004 mental health initial evaluation includes a history of depressive symptoms, anxiety, and guilt related to the post-service truck accident which resulted in the death of a child.  He complained of restless sleep, nightmares, and flashbacks about the accident which had substantially remitted.  The diagnoses included adjustment disorder with mixed emotional features; r/o PTSD; and r/o attention deficit hyperactivity disorder, by history.

An October 2010 mental health intake assessment shows that the Veteran reported that while assigned to the 82nd Airborne he witnessed at least one person death of a paratrooper when the parachute did not open.  He said that he later learned that one of the guys was cutting chords and had sabotaged 75 parachutes which led to an intense fear of heights and he was eventually "put out" of his unit.

An August 2012 mental health treatment record indicates diagnoses of anxiety, NOS and depression, NOS.  VA nurse practitioner M.L. opined that some of the Veteran's PTSD symptoms "seemed" to be a reaction to "military service incidents" and the truck accident which resulted in the death of the boy on a skateboard.  It is unclear which "military service incidents" she was referring to.  She diagnosed anxiety, NOS; depression, NOS; and r/o PTSD.  

In a December 2013 report, nurse practitioner M.L. diagnosed depression, NOS and PTSD "related to the accidental death of 8 year old he struck with his truck."  This medical finding only provides more evidence against this claim.  While the record includes VA treatment record dated since 1996, VA "problem lists" indicates a 2004 date of onset for the Veteran's PTSD.

Simply stated, the post-service medical record provides particular negative factual evidence against this claim.  In effect, the Veteran's own statements at some points in this record provide highly probative factual evidence against his own current claim, clearly suggesting PTSD, or some other problem, from the post-service stressor.

The Board acknowledges that in August 2012 the VA nurse practitioner initially opined that some of his PTSD symptoms "seemed" to be a reaction to military service incidents and the truck accident which resulted in the death of the boy on a skateboard.  However, it is unclear which in-service incidents she was referring and at that point none of the Veteran's reported stressors had been verified.  Accordingly, to the extent that the nurse practitioner related his PTSD to any unverified stressor, any opinion passed on the uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, in December 2013, the nurse practitioner concluded that the Veteran's PTSD is related to the post-service car accident.

While the Board acknowledges that the Veteran's account of the C-130 aircraft crash in July 1987, there is no competent medical opinion of record which relates this incident to his currently diagnosed PTSD.  The Veteran's claim for service connection for PTSD therefore fails on that basis-there is no competent medical opinion which relates the Veteran's PTSD to any verified service-related stressor.

Beyond that, the best evidence in this case suggests PTSD or some other problem caused the post-service incident.  At some points, the Veteran's own prior statements provide highly probative factual evidence against this claim and some of the best medical evidence in this case either indicates the Veteran does not have a problem related to service or has a problem related to a post-service stressors. 

Based on this evidence, the Board finds that the evidence weighs against a diagnosis of PTSD based on the Veteran's claimed stressors and, instead, weighs in favor of a diagnosis of PTSD related to a post-service traumatic event-the death of the child that occurred during the truck accident over 15 years post service.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's service treatment records are negative for diagnoses of or treatment for any psychiatric disability during service.

The earliest post-service evidence of an acquired psychiatric disorder is dated in 2004, which is over 15 years after separation from service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) , and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, must also be denied.

The Board finds it significant that for decades the Veteran made no mention of an in-service assault or stressors.  Notably, records do not reflect problems relating to psychiatric disability and PTSD until 2004.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed PTSD for over conditions for over 15 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  The fact that the problem appears to begin soon after the post-service stressor only supports this finding. 

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his psychiatric disorder for over 16 years following separation from service, while at the same time getting treatment for other problems.  Notably, the Veteran has been in receipt of VA medical care since 1996.  The Board finds this weighs against the Veteran's credibility as such information would have been crucial in evaluating and treating his condition.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, importantly, although he filed a service connection claim for right knee, back and bilateral ankle disabilities in December 1996 (clearly indicating that the Veteran did know how to file a claim); it was not until 2011, 15 years later, that he initially filed a claim for PTSD.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his PTSD at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1996 but did not initially file a claim for his PTSD until 2011.  His own actions provide factual evidence against this claim.

Had the Veteran been experiencing psychiatric symptomatology at that time, there seems to be no reason why the Veteran would not have also filed compensation claim for his PTSD at that time.  The value of the Veteran's assertion that he has PTSD related to his service is additionally diminished, given that there is clinical evidence indicating that his psychiatric evaluation was normal at service discharge while noting that the onset of his PTSD dates closer to the time of the post-service motor vehicle accident which occurred in 2004.

Accordingly, the Board finds any of the Veteran's statements asserting that his PTSD is related to his service lacks credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

While the Veteran might believe that he has an acquired psychiatric disorder, claimed as PTSD, that is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that an acquired psychiatric disorder, to include PTSD, that is related to the Veteran's active service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102 (2014).


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in December 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to service connection for an acquired psychiatric disorder.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his acquired psychiatric disorder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, records from the Social Security Administration, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

The Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's acquired psychiatric disorder even though the Veteran requested an examination in his December 2013 appeal.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that  "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of that his acquired psychiatric disorder is related to his service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that he has an acquired psychiatric disorder which should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  With regard to the finding in the medical records that his PTSD symptoms "seemed" to be a reaction to military service incidents and the truck accident, there is nothing to suggest this is an indication that "military service incidents" caused PTSD.  The Veteran's own prior statements and actions at some points in this record do not support this claim.  In this regard, the Veteran may have PTSD caused by the truck accident, but this does not provide a basis to grant the Veteran's claim. 

In this regard, the Board notes that after the April 2015 hearing, the Veteran was given an additional 60-days to submit additional evidence in support of his claim.  While he submitted documentation of the July 1987 aircraft crash, he did not submit additional medical evidence in support of his claim or a medical opinion relating his PTSD, or any other acquired psychiatric disorder, to his service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves' Disease), is dismissed.


Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


